 In the' Matter of THE VALSPAR CORPORATION, VALENTINE & COMPANY,''INC.,'DETROIT GRAPHITECOMPANY,CON-FERROPAINT & VARNISHCOMPANY, EDWARD SMITH' &Co`,'INC.,'AND THE! VALSPAR CORPORA-Case'No.,R-3366.-Decided March 5; 1942Jurisdiction:paint, varnish, and lacquer manufacturing industry.Investigation and Certification of Representatives:existence of question: re-Ifl7"inappropriate ; election 'necessary. 'UnitAppropriate for Collective Bargaining:allweekly and monthly paid em-,ployees and all clerical employees in the Company's Brooklyn plant, exclusiveof the plant superintendent, the research director, the office manager, super-visory employees, plant foremen, -and all employees in the statistical andorder and billing departments ; employees located in the Company's New Yorkoffice excluded notwithstanding Company's desire for their inclusionSullivan & Cromwell, by Mr. Glen McDaniel,of New York City,for the Company.Mr. Harry Friedson,of New York City, for the Union.Mr. Gerard J. Manacle,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEOn July 25, 1941, Local 12129, District 50, -United Mine Workersof America, C. I. 0., herein called the Union, filed with the RegionalDirector for the, Second Region (New York City) a petition, andon November 13, 1941, an amended petition, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of The Valspar Corporation, Valentine & Company, Inc.,Detroit Graphite Company, Con-Ferro Paint & Varnish Company,Edward Smith & Co., Inc., and The Valspar Corporation, Limited,New York City, herein jointly called the Company, and requestingan investigation and certification of representatives pursuant to Sec-39 N. L. R. B., No 83-466 THE VALSPAR CORPORATION -It'467tion 9 (c) of the National Labor Relations Act; 49 Stat. 449, herein'called the Act..On November 14, 1941, the National Labor RelationsBoard, herein called the Board; acting' pursuant, toiSection 9 '(c)t ofthe Act, and Article III, Section 3, of National, Labor Relations' BoardRules and R'eg'ulations=Series 2, as amended;`ordered an investigationand authorized the Regional Director to conduct it and to provide. foran appropriate hearing upon due notice.On November 15, 1941, the Regional Director issued a notice ofhearing, and on November 21, 1941, a `notice of postponeinent-of hear-ing, copies 'of which were duly- served upon' the Company and theUnion.Pursuant' to notice, a he tiring -ivas held ;on Deceriiber_4,,1941,atNew York City, before William T. Little, the Trial; Examinerduly designated by the Chief Trial Examiner. - ;The Company 4andthe Union we're represented by 'counsel and participated in the Bear-ing.Full opportunity to be'hea'rd, to."examine ,and cross-examinewitnesses, and to introduce evidence bearing on the issues'was affordedallparties.D`ur'ing"tlie course of the hearing' the Trial Examinermade various rulings on motions and objections'to'the admission 'ofevidence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors-were committed.'" The 'Fillings arehereby affirmed.On December 26, 1941, the Company and the Unionfiled briefs which the Board has considered.Upon the entire 'record in the case,' the Board makes the following :FINDINGS OF FACT'I.THE i3USINESS OF THE COMPANYThe Valspar Corporation is a Delaware corporation with, its-:prin-cipal office and place of business at 11 East 36th Street,New YorkCity.Valentine&Company,'Inc.; Detroit Graphite Company, Con-Ferro Paint & Varnish Company, Edward Smith& -'Co., Inc., andThe Valspar Corporation,.-Limited, arewholly' .owned 'subsidiariesof The Valspar Coip'oration.-.The Valspar Corporation, and its'sub-sidiaries operate as aii integrated enterprise.The Company is en=gaged in the manufacture and sale of paints, varnishes;and lacquer's.The Company maintains plants, warehousesand: offices throughouttheUnited States.During the year preceding November 1, 1941,the Company Iised_at its Brookln,New York; plant,,raw',inaterialsvalued at approximately$1,241,290, of.which about 75 percent wereobtained and shipped f'rom'points outside the' Stateof NO^y York.During the same period,the Company manufactured at the Brooklyn'plant finished products valued at approximately' $1,750,887,'of Whichapproximately 90 percent were sold and shipped to points outside theState of New York. The Company admits that it is engaged incommerce within the meaning of the Act. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THEORGANIZATION INVOLVEDLocal 12129, District 50, United Mine Workers of America, is alabor organization affiliated with the Congress of Industrial Organiza-tions.It admits to membership employees of the Company's Brooklynplant.III.THEQUESTION CONCERNING REPRESENTATIONThe Union requested the Company to bargain with it as the ex-clusive representative of certain employees of the Company, but theCompany refused on the ground that the unit claimed by the Unionis inappropriate.A statement prepared by the Regional Director and introduced intoevidence at the hearing discloses that the Union represents a sub-stantialnumber of employees in the unit claimed by it to beappropriate?We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPONCOMMERCEWe find that the question concerning, representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has- a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.-V. THE APPROPRIATE UNITThe Company and the Union agree that all weekly and monthlypaid employees and all clerical employees in the Brooklyn plant ofthe Company, exclusive of the plant superintendent, the researchdirector, and the office manager, should be included in the appropriateunit 2The stated exclusions are appropriate. In addition, we find1 The Union submitted 52 applications for membership cards, 7 of which were datedbetween July 15, 1941,and December 1, 1941, inclusive,and 45 of which were undatedAll cards appear to bear genuine, original signatures,45 of which are names appearing onthe Company's pay roll of December 1941, which contains the names of 66 employees inthe Brooklyn plant.Evidence was adduced at the hearing,showing that the undatedcards were signed between May 1941 and June 16, 1941.'The Company has recognized,and bargained with, the Union as the representative ofthe hourly paid production employees in the Brooklyn plant for the past 5 years.Theseemployees are not involved in this proceeding. THE VALSPAR CORPORATION4691that the plant foremen and the other supervisory employees, asmanagement representatives, should also be excluded from the unit.'The Company would include the employees located in the NewYork office.This office is, however, geographically separate .fromthe Brooklyn plant, and, with the exceptions noted below, the em-ployees thus separated appear to perform different work.More-over, the Union's organizational efforts have not extended to the-employees located in the New York office.Upon the entire record,we find that the employees located in the New York office shouldbe excluded.However, the statistical and order and billing em-ployees who happen now to be stationed at Brooklyn are an integralpart of the statistical and order and billing departments which arelocated for the most part in the New York office and should thereforealso be excluded from the unit here in question.We find that all weekly and monthly paid employees and allclerical employees in the Brooklyn plant of the Company, exclusiveof the plant superintendent, the research director, the office manager,supervisory employees, plant foremen, and all employees in thestatistical and order and billing departments; constitute an appro-priate unit for the purposes of collective bargaining, and that saidunit will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining and willotherwise effectuate the policies of the Act.VI. TIIE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by, and we shall accordingly direct, anelection by secret ballot.Pursuant to our usual practice, we shall direct that the employeesof the Company eligible to vote in the election shall be those in theappropriate unit who were employed during the pay-roll periodimmediately preceding the date of this Direction of Election, subjectto the limitations and additions set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAw1.A question affecting commerce has arisen concerning the rep-resentation of employees in the Brooklyn plant of The ValsparCorporation, Valentine & Company, Inc, Detroit' Graphite Company,Con-Ferro Paint & Varnish Company, Edward Smith & Co., Inc.,'Matter of James E. Stark Lumber CompanyandUpholsters'International Unson ofNorth America,Local No. 255,33 N. L. R. B. 1076. 470DECISIONSOF NATIONAL LABOR RELATIONS BOARDand The Vaispar Corporation, Limited, New York City, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.2.All weekly and monthly paid employees and all clerical em-ployees in the Brooklyn plant of the Company, exclusive of theplant superintendent, the research director, the office manager, super-visory employees, plant foremen, and all employees in the statisticaland order and billing departments, constitute a unit appropriate'for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.DIRECTIONOF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section8, of National Labor Relations Board Rules and Regulations-Series2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The Vaispar Corporation, Valentine & Company, Inc., DetroitGraphite Company, Con-Ferro Paint & Varnish Company; EdwardSmith & Co., Inc., and The Valspar Corporation, Limited, NewYork City, an election by secret ballot shall be conducted as soonas possible, but not later than thirty (30) days after the date of thisDirection of Election, under the direction and- supervision of theRegional Director for the Second Region, acting in this matter asagent for the National Labor Relations Board,-and subject to ArticleIII, Section 9, of said Rules and Regulations, among all weekly andmonthly paid employees and all clerical employees of the Companyat its Brooklyn, New York, plant, who were employed by the Com-pany during the pay-roll period immediately preceding the date ofthisDirection of Election, including employees who did not workduring such pay-roll period because they were ill or on vacationor in active military service or training of the United States, ortemporarily laid off, but excluding the plant superintendent, theresearch director, the office manager, supervisory employees, plantforemen, all employees in the statistical and order and billing de-partments, and employees who have since quit or been dischargedfor cause, to determine whether or not they desire to be representedby Local 12129, District 50, United Mine Workers of America,C. 1. 0.